DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 remain pending and are ready for examination.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.
 

Claims 2, 4, 5 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 and 12 recite the limitation "the detecting at least one user stream" in line 1.  There is insufficient antecedent basis for this limitation in the claim.
Claim 4-5 and 14-15 recite the limitation " the at least one user stream".  There is insufficient antecedent basis for this limitation in the claim.
Claim 11 recite the limitation " the at least one user stream" in line 8.  There is insufficient antecedent basis for this limitation in the claim.


Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 6-13 and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove et al., U.S. Pub No: US 20130346720 A1 (Hereinafter “Colgrove”) in view of AKIRAV et al., U.S. Pub No: US 20150019501 A1 (Hereinafter “AKIRAV”).

Regarding claim 1, Colgrove discloses A method, comprising:
receiving a digest for a deduplication candidate (Colgrove: paragraph [0077-0078], a deduplication application may be used to calculate a corresponding hash value.  For example, a hash function, such as Message-Digest algorithm 5 (MD5), Secure Hash Algorithm (SHA), or otherwise, may be used to calculate a corresponding hash value);
detecting at least one stream associated with the deduplication candidate (see paragraph [0077-0078], the data sent from one of the client computer systems 110a-110c may be a data stream);
determining whether the digest is located in the at least one neighboring digest segment (Colgrove: paragraph 78, “calculated hash value (or a subset of bits of the hash value) for the given data component may be compared to bits in the hash values of data components stored in one or more of the data storage arrays”); and
based on a negative result of the determining, processing the digest (Colgrove: paragraph 107, “if a hit is detected during post-processing deduplication (i.e., a duplicate is detected), deduplication may be performed to eliminate one or more of the detected copies”).
Colgrove fail to explicitly disclose loading at least one neighboring digest segment of a first loaded digest segment associated with the at least one stream
AKIRAV discloses loading at least one neighboring digest segment of a first loaded digest segment associated with the at least one stream (AKIRAV, see paragraph [0047], wherein when searching for input digests, not only the digests loaded from the repository by the current chunk processing operation are considered, but also digests that were previously loaded by other chunk processing operations).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Colgrove to include loading at least one neighboring digest segment of a first loaded digest segment associated with the at least one stream, as taught by AKIRAV, since doing so would allow the system to significantly reduces the storage requirements if the data is indeed repetitive search results and user experience (AKIRAV; paragraphs [0005]).
 

 wherein the detecting at least one user stream comprises analyzing a characteristic of the deduplication candidate, wherein the characteristic is a target volume, a target logical unit, a target logical unit identifier, a source filename, a source folder, a source directory, sequential writing of the deduplication candidate, writing targeted to a limited region of logical space, a client host source identifier, or a client host and port identifiers (see paragraph [0068, 0073, 0108]. See also AKIRAV paragraph [0037, 0045, 0070], wherein positions of similar data are then used to lookup the digests of the similar reference data and load these digests into memory, also in a sequential form).

Regarding claim 3, the combination of Colgrove and AKIRAV further disclose wherein the at least one neighboring digest segment is located sequentially relative to the first loaded digest segment (AKIRAV, see paragraph [0047], wherein when searching for input digests, not only the digests loaded from the repository by the current chunk processing operation are considered, but also digests that were previously loaded by other chunk processing operations. See also paragraph [0075], wherein sequentially considers each digest of the input chunk).

Regarding claim 6, the combination of Colgrove and AKIRAV further disclose wherein the loading at least one neighboring digest segment is in response to identifying the first loaded digest segment as a duplicate (AKIRAV, see paragraph [0047], wherein when searching for input digests, not only the digests loaded from the .

Regarding claim 7, the combination of Colgrove and AKIRAV further disclose wherein the first loaded digest segment is in a cache (AKIRAV, see paragraph [0047], wherein when searching for input digests, not only the digests loaded from the repository by the current chunk processing operation are considered, but also digests that were previously loaded by other chunk processing operations).

Regarding claim 8, the combination of Colgrove and AKIRAV further disclose wherein the loading the at least one neighboring digest segment of the first loaded digest segment comprises evicting at least one previously loaded digest segment (AKIRAV, see paragraph [0046-0047]).

Regarding claim 9, the combination of Colgrove and AKIRAV further disclose wherein the evicted at least one previously loaded digest segment is a digest segment other than the first loaded digest segment (AKIRAV, see paragraph [0046-0047]).

Regarding claim 10, the combination of Colgrove and AKIRAV further disclose wherein the loading the at least one neighboring digest segment of the first loaded digest segment is performed in response to loading the first loaded digest segment (AKIRAV, see paragraph [0047], wherein when searching for input digests, .

Claims 11-13 and 16-20 are rejected under the same rationale as claims 1-3 and 6-10.

Claims 4-5 and 14-15 are rejected under 35 U.S.C. 103 as being unpatentable over Colgrove in view of AKIRAV and further in view of Shilane et al., U.S. patent No: US 9235475 B1 (Hereinafter “Shilane”).

Regarding claim 4, the combination of Colgrove and AKIRAV fail to explicitly disclose generating a mask;
determining if the digest qualifies as a sample digest based on the mask; and
based on a positive determination that the digest qualifies as a sample digest, searching for the digest in an index table associated with the at least one user stream.
Shilane discloses generating a mask (Shilane: at least Col. 3 Lines 2-4; “a bitmask or bit vector”);
determining if the digest qualifies as a sample digest based on the mask (Shilane: at least Col. 3 Lines 2-5; “a bitmask or bit vector”; “indicating which of the fingerprints are missing”); and
based on a positive determination that the digest qualifies as a sample digest, searching for the digest in an index table associated with the at least one user stream (Shilane: at least Col. 3 Lines 2-4, Col. 6 Lines 45-55; “a bitmask or bit vector”; “indicating which of the fingerprints are missing”; also, “indicates whether the corresponding fingerprint has been found in target 104”).
It would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to modify the system of Colgrove to include generating a mask, as taught by Shilane, since doing so would allow the system to perform deduplication based on identify presence or absence of data objects (Shilane: at least Col. 2 Line 65 - Col. 3 Line 2).

Regarding claim 5, the combination of Colgrove, AKIRAV and Shilane further disclose wherein based on a positive determination that the digest qualifies as a sample digest, adding the digest to the index table associated with the at least one user stream (Shilane: at least Col. 3 Lines 10-12; “based on all the fingerprints of the batch, the target storage system determines which of the data chunks have been stored”).

	Claims 14-15 are rejected under the same rationale as claims 4-5.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHER N ALGIBHAH whose telephone number is (571)272-0718.  The examiner can normally be reached on Monday-Thursday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aleksandr Kerzhner can be reached on (571) 270-1760.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-1264.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHER N ALGIBHAH/Examiner, Art Unit 2165

/ALEKSANDR KERZHNER/Supervisory Patent Examiner, Art Unit 2165